Case 1:19-cv-00156-RJJ-RSK ECF No. 13, PageID.612 Filed 03/25/21 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

EDISON ALEXANDER PEOPLES,

               Petitioner,
                                                      File no: 1:19-CV-156
v.
                                                      HON. ROBERT J. JONKER
JOHN DAVIDS,

               Respondent.
                                    /

                             ORDER APPROVING MAGISTRATE'S
                              REPORT AND RECOMMENDATION

        The Court has reviewed the Report and Recommendation filed by the United States

Magistrate Judge in this action on January 22, 2021 (ECF No. 10).                  The Report and

Recommendation was duly served on the parties. On February 18, 2021, the Court granted a 28-day

extension of time for Petitioner to file his objections. No objections have been filed under 28 U.S.C.

§ 636(b)(1)(C).

        ACCORDINGLY, IT IS ORDERED that the Report and Recommendation of the

Magistrate Judge (ECF No. 10) is approved and adopted as the opinion of the Court.

        IT IS FURTHER ORDERED that Petitioner’s habeas petition is DENIED.

        IT IS FURTHER ORDERED that this matter is TERMINATED.

        IT IS FURTHER ORDERED that Petitioner is denied a certificate of appealability.

        The Court discerns no good-faith basis for appeal of this matter.            See McGore v.

Wrigglesworth, 114 F.3d 601, 611 (6th Cir. 1997); 28 U.S.C. § 1915(a)(3).



Date:   March 25, 2021                         /s/ Robert J. Jonker
                                               ROBERT J. JONKER
                                               CHIEF UNITED STATES DISTRICT JUDGE
